Citation Nr: 1614409	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

The Veteran is represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a right shoulder disability.  

This appeal was previously remanded by the Board in November 2015 for a new medical examination and nexus opinion, which has been obtained.  Therefore, the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The issue of an increased rating  for hearing loss has been raised by the record in an April 2011 statement and previously referred to the Agency of Original Jurisdiction (AOJ) by the Board, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of osteoarthritis and degenerative arthritis of the right shoulder. 

2.  The Veteran fell and dislocated the right shoulder during active service, and was treated with the use of a sling. 

3.  The current arthritis of the right shoulder is causally related to the in-service fall and right shoulder dislocation.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for right shoulder arthritis.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Right Shoulder Arthritis 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has arthritis of the right shoulder.  For a "chronic disease" such as arthritis, presumptive service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Pain is a condition capable of lay observation; however, arthritis it is not the sort of medical condition that is capable of lay observation.  Arthritis is not visible and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  As well, arthritis is not diagnosed based on symptoms of pain alone, of which the Veteran is competent to observe and state, but its presence is based on radiologic findings or other clinical testing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 	 1 Vet. App. 49 (1990).

The Veteran generally contends that the current right shoulder disability was caused by the in-service fall and dislocation of the shoulder.  See October 2011 notice of disagreement, March 2013 substantive appeal (on a VA Form 9).  

First, the Board finds that the Veteran has a current right shoulder disability.  The Veteran was afforded a VA examination in December 2015 to help assess the nature and etiology of the right shoulder disability.  At that time, the VA examiner diagnosed bilateral osteoarthritis and degenerative arthritis, with additional limitations of the rotator cuff, range of motion, and strength in the right shoulder.  Therefore, there is a current diagnosis of arthritis of the right shoulder.  

Next, resolving reasonable doubt in favor of the Veteran, the Board finds that there is competent evidence demonstrating an in-service dislocation injury of the right shoulder.  The Veteran has stated that in about 1958 he fell while working on a metal stairway that was used for aircraft maintenance onto the concrete below, and dislocated the right shoulder.  The Veteran reported receiving treatment, was told the shoulder had separated, and was treated with a sling for a few weeks.  See October 2011 notice of disagreement, March 2013 substantive appeal (on a VA Form 9).  The Veteran is competent to report what he has personal knowledge of, and is competent to report a diagnosis and treatment given to him by a medical professional.  See Layno, 6 Vet. App. at 470; Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding that a veteran is competent to report a hip disorder, pain, rotated foot, and sick call/treatment, limited duty, and physical therapy in service). 

Nonetheless, a March 2009 formal finding of unavailability of military records indicates that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  However, while the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Therefore, as the Veteran's report of injury is consistent with occurring the type of work performed while on active duty, the Board finds that the Veteran dislocated his right shoulder while on active duty. 
 
Resolving reasonable doubt in favor of the Veteran, the Board further finds that the current arthritis of the right shoulder was caused by the in-service right shoulder dislocation injury.  The December 2015 VA examiner opined that it was at least as likely as not that the right shoulder arthritis was caused by the in-service injury.  The VA examiner noted that, while there is evidence against the finding that the right shoulder injury was caused by the fall, such as arthritis in both the right and left shoulders, and pain that could be caused by radiculopathy of a cervical spine disability, there is a noticeable difference between the right and left shoulder's strength, limitation of motion, and rotator cuff.  The VA examiner concluded that, because of these differences between the shoulders, it is at least as likely as not that the right shoulder arthritis is causally related to the in-service fall and shoulder dislocation.    

The Board affords the December 2015 VA opinion high probative value.  The VA examiner discussed the Veteran's in-service injury and medical history, discussed both the positive and negative evidence, and made an opinion with supporting rationale.  Additionally, there is no opinion to the contrary of record.  For these reasons, the Board finds that the right shoulder arthritis was caused by the in-service fall dislocating the right shoulder.  

Based on the above and resolving reasonable doubt in favor of the Veteran, the right shoulder arthritis is causally related to the in-service injury to the shoulder; thus the criteria for service connection for right shoulder arthritis have been met.  		 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection for the right shoulder disability is being granted on a direct basis, all other theories of service connection for a right shoulder disability have been rendered moot, leaving no question of law or fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2014).
	

ORDER

Service connection for right shoulder arthritis is granted. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


